DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/01/2022 has been entered. Claims 1- 16 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection of claims 1-16 previously set forth in the Non-Final Office Action mailed 04/01/2022.

Claim Objections
Claims 10 and 15-16 are objected to because of the following informalities:  
In claims 10 and 15-16, lines 3, 3, and 2-3, respectively, “the pair of markers” should read “the pair of elliptical hoops”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-11, and 13-15 of U.S. Patent No. 11,026,583. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application corresponds to the parent claim 1 while Claim 5 of the instant application corresponds to the parent claim 11. Specifically, claim 1 of U.S. Patent No. 11,026,583 recites the details of the catheter including a pair of elliptical hoops and their orientation, while the parent claim 11 recites an outer sheath and an inner sheath and a pair of radio-opaque elliptical hoops and their orientation. Other clams correspond to each other as follows.
Claim 2 of the instant application corresponds to claim 1 of U.S. Patent No. 11,026,583.
Claims 3 and 7 of the instant application correspond to claim 7 of U.S. Patent No. 11,026,583.
Claim 4 of the instant application corresponds to claim 2 of U.S. Patent No. 11,026,583.
Claim 6 of the instant application corresponds to claim 11 of U.S. Patent No. 11,026,583.
Claim 9 of the instant application corresponds to claims 14-16 of U.S. Patent No. 11,026,583.
Claim 10 of the instant application corresponds to claims 12 and 16 of U.S. Patent No. 11,026,583.
Claim 11 of the instant application corresponds to claims 12 and 16 of U.S. Patent No. 11,026,583.
Claim 13 of the instant application corresponds to claim 11 of U.S. Patent No. 11,026,583.
Claim 14 of the instant application corresponds to claim 10 of U.S. Patent No. 11,026,583.
Claim 15 of the instant application corresponds to claims 2 and 10 of U.S. Patent No. 11,026,583.
Claim 16 of the instant application corresponds to claim 2 of U.S. Patent No. 11,026,583.

Allowable Subject Matter
Claims 1-16 would be allowable assuming all outstanding nonstatutory double patenting issues are resolved.
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 5 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination a catheter, as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a pair of elliptical hoops on the monitoring body and offset from one another, each of the elliptical hoops encircling the monitoring body, wherein a first elliptical hoop of the pair is disposed in a first plane having an angle about 45 degrees to the axis and a second elliptical hoop of the pair is disposed in a second plane having an angle about 45 degrees to the axis and rotated 90 degrees from the first plane such that the pair of elliptical hoops indicate, through their combined appearance with a distal end of the monitoring body from a given point of view, an orientation and exact rotational position of the monitoring body over 360 degrees of rotation, as recited in claim 1. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, a pair of radio-opaque elliptical hoops on the monitoring body and offset from one another, each radio-opaque elliptical hoop of the pair of radio-opaque elliptical hoops encircling the monitoring body, wherein a first elliptical hoop of the pair is disposed in a first plane having an angle about 45 degrees to the axis and a second elliptical hoop of the pair is disposed in a second plane having an angle about 45 degrees to the axis and rotated 90 degrees from the first plane such that the pair of radio-opaque elliptical hoops indicate, through their appearance with a distal end of the monitoring body in a two-dimensional projection, an orientation of the monitoring body over 360 degrees of rotation about the axis, as recited in claim 5.
Claims 2-4 and 6-16 would be allowable at least by virtue of their dependency upon an allowable base claim.
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  

Response to the 35 U.S.C. $102 and $103 rejection arguments on pages 8-12 of the REMARKS.
Claims 1-16
The Applicant argues that “Claim 1 is not believed to be anticipated by the teachings of Powell… the combined teachings of Powell, Sinelnikov and Elhawary are limited to determinations of alignment and aim (Sinelnikov), and complex designs for indicating different configurations (Powell and Elhawary), which do not teach or suggest the explicitly claimed configuration of pair of elliptical hoops on the monitoring body. Accordingly, the proposed combination of Powell, Sinelnikov and Elhawary fails to teach or suggest all of the claimed limitation of Claim 5.” (Pages 8-10). These arguments are moot because claims 1-16 are not rejected under the 35 U.S.C. $102 and $103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793   



/YI-SHAN YANG/Primary Examiner, Art Unit 3793